Exhibit 10.1    




Notice of Grant of
Restricted Stock Award


ROSS STORES, INC.
ID: 94-1390387
5130 Hacienda Drive
Dublin, CA 94568




 
 
NAME
Award Number:
ADDRESS
Plan: 20XX
CITY, STATE ZIPCODE
ID:
 
 



Effective [AWARD DATE], you have been granted an award of [AWARD QUANTITY]
shares of ROSS STORES, INC. (the “Company”) common stock. These shares are
restricted until the vest date(s) shown below.
The award will vest in increments on the date(s) shown:
Shares
Full Vest
SHARE AMOUNT VEST 1
VEST DATE 1
SHARE AMOUNT VEST 2
VEST DATE 2
SHARE AMOUNT VEST 3
VEST DATE 3
SHARE AMOUNT VEST 4
VEST DATE 4







 
By your electronic acceptance, you agree that this Award is granted under and
governed by the terms of the Plan, as amended, and the Agreement, all of which
are made a part of this document.
 







--------------------------------------------------------------------------------


Exhibit 10.1    


ROSS STORES, INC.
RESTRICTED STOCK AGREEMENT


Ross Stores, Inc. (the “Company”) has granted to the Participant named in the
Notice of Grant of Award (the “Grant Notice”) to which this Restricted Stock
Agreement (the “Agreement”) is attached an award (the “Award”) consisting of
certain shares of Stock (the “Shares”) subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Ross Stores, Inc. 2017 Equity Incentive Plan (the “Plan”), as amended to the
Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the Shares
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)    “Cause” means (i) if the Participant is a party to an Employment
Agreement, the meaning of such term or a similar term as defined by the
Employment Agreement, or (ii) if the Participant is not a party to an Employment
Agreement, the occurrence of any of the following: (1) the Participant’s
continuous failure to substantially perform the duties of the Participant’s
Service; (2) the Participant’s theft, dishonesty, breach of fiduciary duty for
personal profit or falsification of any documents of the Company; (3) the
Participant’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (4) knowing or
intentional misconduct by the Participant as a result of which the Company is
required to prepare an accounting restatement; (5) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Participant’s improper use or disclosure of confidential or
proprietary information of the Company); (6) any intentional misconduct or
illegal or grossly negligent conduct by the Participant which is materially
injurious to the Company monetarily or otherwise; (7) any material breach by the
Participant of any agreement between the Participant and the Company; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which materially impairs the Participant’s ability to perform his
or her duties with the Company.
(b)    “Change in Control Termination” means (i) if the Participant is a party
to an Employment Agreement, the Participant’s Termination Without Cause or
Termination for Good Reason determined to occur upon or in connection with a
Change in Control in accordance with the terms of the Employment Agreement, or
(ii) if the Participant is not a party to an Employment Agreement, the
Participant’s Termination Without Cause or Termination for


1

--------------------------------------------------------------------------------

Exhibit 10.1    


Good Reason, in either case within the period commencing one (1) month prior to,
and ending twelve (12) months following, a Change in Control.
(c)    “Disability” means (i) if the Participant is a party to an Employment
Agreement, the meaning of such term or a similar term as defined by the
Employment Agreement, or (ii) if the Participant is not a party to an Employment
Agreement, “disability” as defined under the Company's long-term disability plan
in which the Participant is participating; provided that in the absence of such
plan (or the absence of the Participant's participation in such plan),
Disability shall mean the Participant’s inability to substantially perform his
or her duties due to a medically determinable physical or mental impairment
which has lasted for a period of not less than one hundred twenty (120)
consecutive days.
(d)    “Employment Agreement” means a separate, written employment agreement
between a Participating Company and the Participant.
(e)    “Grant Date” means the effective Grant Date of the Award as set forth in
the Grant Notice.
(f)    “Termination for Good Reason” means (i) if the Participant is a party to
an Employment Agreement, the meaning of such term or a similar term as defined
by the Employment Agreement, or (ii) if the Participant is not a party to an
Employment Agreement, the Participant’s effective resignation from Service
within one hundred twenty (120) days following the initial existence of any of
the following conditions, provided that the Participant delivered written notice
to the Company of such condition within sixty (60) days after its initial
existence and the Company failed to cure such condition within sixty (60) days
following such written notice: (1) a reduction of the Participant’s salary,
target annual bonus opportunity or any other incentive opportunity, in each case
as in effect immediately prior to the Change in Control; (2) a change in title,
the nature or scope of the authority, power, function, responsibilities,
reporting relationships or duty attached to the position which the Participant
currently maintains without the express written consent of the Participant;
(3) the relocation of the Participant’s principal place of Service as of the
Grant Date to a location that increases the regular one-way commute distance
between the Participant’s residence and principal place of Service by more than
25 miles without the Participant’s prior written consent; or (4) a change in the
benefits to which the Participant is entitled immediately prior to the Change in
Control.
(g)    “Termination Without Cause” means (i) if the Participant is a party to an
Employment Agreement, the meaning of such term or a similar term as defined by
the Employment Agreement, or (ii) if the Participant is not a party to an
Employment Agreement, the Company’s termination of the Participant’s Service for
any reason other than (1) death, (2) Disability or (3) Cause.
(h)    “Total Number of Shares” means the total number of Shares subject to the
Award as set forth in the Grant Notice and as adjusted from time to time
pursuant to Section 9.
(i)    “Vested Shares” mean, on any relevant date, that portion of the Total
Number of Shares which has vested in accordance with the vesting schedule set
forth in the Grant Notice or as otherwise provided by this Agreement. Provided
that the Participant’s Service


2

--------------------------------------------------------------------------------

Exhibit 10.1    


has not terminated prior to the relevant vesting date described in the Grant
Notice, the number of Shares as provided by the Grant Notice shall become Vested
Shares on such date.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.
3.    THE AWARD.
3.1    Grant and Issuance of Shares. On the Grant Date, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares, subject to
adjustment as provided in Section 9. As a condition to the issuance of the
Shares, the Participant shall execute and deliver the Grant Notice to the
Company, and, if required by the Company, an Assignment Separate from
Certificate duly endorsed (with date and number of shares blank) in the form
provided by the Company.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to the issuance or vesting of the Shares) as a condition to receiving
the Shares, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the Shares issued pursuant to the Award.
3.3    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 6.
Furthermore, the Participant hereby authorizes the Company, in its sole
discretion, to deposit, following the term of such Escrow, for the benefit of
the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except as provided by the


3

--------------------------------------------------------------------------------

Exhibit 10.1    


foregoing, a certificate for the Shares shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
3.4    Restrictions on Issuance of Shares. The issuance of the Shares shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
4.    VESTING OF SHARES.
4.1    Normal Vesting. Except as provided in Section 4.2, the Shares shall vest
and become Vested Shares as provided in the Grant Notice; provided however, that
Shares that would otherwise become Vested Shares on a date on which a sale of
such Shares by the Participant would violate the Trading Compliance Policy
shall, notwithstanding the vesting schedule set forth in the Grant Notice,
become Vested Shares on the next day on which such sale would not violate the
Trading Compliance Policy. Except as provided by the Employment Agreement, if
any, no additional Shares will become Vested Shares following the Participant’s
termination of Service for any reason.
4.2    Acceleration of Vesting Upon a Change in Control Termination. If the
Participant is a party to an Employment Agreement, then, in the event of the
Participant’s Change in Control Termination, the Shares shall be subject to
accelerated vesting and become Vested Shares to the extent provided by the
Employment Agreement, if at all, effective as of the later of the date of the
Change in Control or the date of the Participant’s termination of Service. If
the Participant is not a party to an Employment Agreement, then, in the event of
the Participant’s Change in Control Termination, the vesting of the Shares shall
be accelerated in full, and the Total Number of Shares shall be deemed Vested
Shares effective as of the later of the date of the Change in Control or the
date of the Participant’s termination of Service.
4.3    Acceleration of Vesting Upon Death. Without regard to any contrary
provision of the Employment Agreement, if any, in the event of the death of the
Participant on or after the 12-month anniversary of the Grant Date, the vesting
of the Shares shall be accelerated in full, and the Total Number of Shares shall
be deemed Vested Shares effective as of the date of the Participant’s death.
4.4    Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the


4

--------------------------------------------------------------------------------

Exhibit 10.1    


Code due to the characterization of such acceleration of vesting, payment or
benefit as an “excess parachute payment” under Section 280G of the Code, the
amount of any acceleration of vesting called for by this Agreement shall not
exceed the amount which produces the greatest after-tax benefit to the
Participant.
(b)    Determination by Tax Firm. Upon the occurrence of any event that might
reasonably be anticipated to result in an “excess parachute payment” to the
Participant as described in Section 4.4(a) (an “Event”), the Company shall
request a determination in writing by the professional firm engaged by the
Company for general tax purposes, or, if the tax firm so engaged by the Company
is serving as accountant or auditor for the Acquiror, the Company will appoint a
nationally recognized tax firm to make the determination required by this
Section (the “Tax Firm”). Unless the Company and the Participant otherwise agree
in writing, the Tax Firm shall determine and report to the Company and the
Participant within twenty (20) days of the date of the Event the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the Tax Firm may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Tax Firm such information and documents as the
Tax Firm may reasonably request in order to make their required determination.
The Company shall bear all fees and expenses the Tax Firm may reasonably charge
in connection with their services contemplated by this Section.
5.    COMPANY REACQUISITION RIGHT.
5.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided by the Employment Agreement, if any, in the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event), including,
without limitation, any transfer to a nominee or agent of the Participant, any
Shares which are not Vested Shares (“Unvested Shares”), the Participant shall
forfeit and the Company shall automatically reacquire the Unvested Shares, and
the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).
5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Shares,” “Stock” and “Unvested Shares” for all purposes of the Company
Reacquisition Right with the same force and effect as the Unvested Shares
immediately prior to the Ownership Change Event, dividend, distribution or
adjustment, as the case may be. For purposes of determining the number of Vested
Shares following an Ownership Change Event, dividend, distribution or
adjustment, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.


5

--------------------------------------------------------------------------------

Exhibit 10.1    


5.3    Obligation to Repay Certain Cash Dividends and Distributions. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any dividends
and other distributions paid to the Participant in cash with respect to Unvested
Shares reacquired by the Company pursuant to the Company Reacquisition Right.
6.    ESCROW.
6.1    Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.
6.2    Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Shares with the Company’s transfer agent to be held in book
entry form, as provided in Section 3.3, and the Participant agrees to deliver to
and deposit with the Agent each certificate, if any, evidencing the Shares and,
if required by the Company, an Assignment Separate from Certificate with respect
to such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 6 (the “Escrow”). Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property (other
than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy) or any other adjustment upon a change in the capital structure
of the Company, as described in Section 9, any and all new, substituted or
additional securities or other property to which the Participant is entitled by
reason of his or her ownership of the Shares that remain, following such
Ownership Change Event, dividend, distribution or change described in Section 9,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event. The
Company shall bear the expenses of the Escrow.
6.3    Delivery of Shares to Participant. The Escrow shall continue with respect
to any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant. As soon as practicable after
receipt of such notice, the Agent shall cause the Shares specified by such
notice to be delivered to the Participant, and the Escrow shall terminate with
respect to such Shares.


6

--------------------------------------------------------------------------------

Exhibit 10.1    


7.    TAX MATTERS.
7.1    Tax Withholding.
(a)    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares. The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 6 until the
tax withholding obligations of the Participating Company have been satisfied by
the Participant.
(b)    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Trading Compliance Policy,
the Company may permit the Participant to satisfy the Participating Company’s
tax withholding obligations in accordance with procedures established by the
Company providing for either (i) delivery by the Participant to the Company or a
broker approved by the Company of properly executed instructions, in a form
approved by the Company, providing for the assignment to the Company of the
proceeds of a sale with respect to some or all of the Vested Shares, or
(ii) payment by check. The Participant shall deliver written notice of any such
permitted election to the Company on a form specified by the Company for this
purpose at least thirty (30) days (or such other period established by the
Company) prior to the date on which the Company’s tax withholding obligation
arises (the “Withholding Date”). If the Participant elects payment by check, the
Participant agrees to deliver a check for the full amount of the required tax
withholding to the applicable Participating Company on or before the third
business day following the Withholding Date. If the Participant elects payment
by check but fails to make such payment as required by the preceding sentence,
the Company is hereby authorized, at its discretion, to satisfy the tax
withholding obligations through any means authorized by this Section 7.1,
including by directing a sale for the account of the Participant of some or all
of the Vested Shares from which the required taxes shall be withheld, by
withholding from payroll and any other amounts payable to the Participant or by
withholding shares in accordance with Section 7.1(c).
(c)    Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by withholding a number of
whole, Vested Shares otherwise deliverable to the Participant or by the
Participant’s tender to the Company of a number of whole, Vested Shares or
vested shares acquired otherwise than pursuant to the Award having, in any such
case, a fair market value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.






7

--------------------------------------------------------------------------------

Exhibit 10.1    


7.2    Election Under Section 83(b) of the Code.
(a)    The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).
(b)    The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.
(c)    The Participant will notify the Company in writing if the Participant
files an election pursuant to Section 83(b) of the Code. The Company intends, in
the event it does not receive from the Participant evidence of such filing, to
claim a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.
8.    EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, the Award shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control. Except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(c) of


8

--------------------------------------------------------------------------------

Exhibit 10.1    


the Plan, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of the Participant, assume or continue in full force
and effect the Company’s rights and obligations under the Award or substitute
for the Award a substantially equivalent award for the Acquiror’s stock. For
purposes of this Section, the Award shall be deemed assumed if, following the
Change in Control, the Award confers the right to receive, subject to the terms
and conditions of the Plan and this Agreement, for each Share subject to the
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled. Notwithstanding the foregoing, Shares acquired pursuant to the Award
prior to the Change in Control and any consideration received pursuant to the
Change in Control with respect to such Shares shall continue to be subject to
all applicable provisions of this Agreement, including the Company Reacquisition
Right with respect to Unvested Shares, except as otherwise provided by this
Agreement or the Employment Agreement. In the event that the Acquiror elects not
to assume, continue or substitute for the outstanding Award in connection with a
Change in Control, the vesting of the Shares shall be accelerated in full, and
the Total Number of Shares shall be deemed Vested Shares as of the effective
date of the Change in Control, provided that the Participant’s Service has not
terminated prior to such date other than as provided by Section 4.2 or
Section 4.3
9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number and kind of shares of stock or other property
subject to the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy, subject to
Section 5.3) to which Participant is entitled by reason of ownership of shares
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all shares originally acquired hereunder. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number. Such adjustments shall be determined
by the Committee, and its determination shall be final, binding and conclusive.
10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of the Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is


9

--------------------------------------------------------------------------------

Exhibit 10.1    


prior to the date the Shares are issued, except as provided in Section 9.
Subject to the provisions of this Agreement, the Participant shall exercise all
rights and privileges of a stockholder of the Company with respect to Shares
deposited in the Escrow pursuant to Section 6, including the right to vote such
Shares and to receive all dividends and other distributions paid with respect to
such Shares, subject to Section 5.3. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
11.    LEGENDS.
The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”
12.    RESTRICTIONS ON TRANSFER OF SHARES.
No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void. The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.
13.    MISCELLANEOUS PROVISIONS.
13.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.


10

--------------------------------------------------------------------------------

Exhibit 10.1    


13.2    Nontransferability of the Award. The right to acquire Shares pursuant to
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
13.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
13.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.
(a)    Description of Electronic Delivery and Signature. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the parties may
deliver electronically any notices called for in connection with the Escrow and
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. Any and all such documents and notices may be electronically signed.
(b)    Consent to Electronic Delivery and Signature. The Participant
acknowledges that the Participant has read Section 13.5(a) of this Agreement and
consents to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the Grant Notice and notices in connection with the
Escrow, as described in Section 13.5(a). The Participant agrees that any and all
such documents requiring a signature may be electronically signed and that such
electronic signature shall have the same effect as handwritten signature for the
purposes of validity, enforceability and admissibility. The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that


11

--------------------------------------------------------------------------------

Exhibit 10.1    


the Participant must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Participant may revoke his or her consent
to the electronic delivery of documents described in Section 13.5(a) or may
change the electronic mail address to which such documents are to be delivered
(if Participant has provided an electronic mail address) at any time by
notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13.5(a).
13.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Employment Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.
13.7    Applicable Law. This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
13.8    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




12